Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 1 of 21 PageID #: 5482




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

   BRITISH
   TELECOMMUNICATIONS PLC
   and BT AMERICAS, INC.,

                            Plaintiff,
                                                Civil Action No. 18-1018-CFC
                      v.

   FORTINET, INC.,

                            Defendant.



                              MEMORANDUM ORDER

         Plaintiffs British Telecommunications PLC and BT Americas, Inc.

   (collectively BT), have sued Defendant Fortinet, Inc., for infringement of U.S.

   Patent Nos. 7,159,237 (the #237 patent), 7,370,358 (the #358 patent), 7,693,971

   (the #971 patent), 7,774,845 (the #845 patent), and 7,895,641 (the #641 patent).

   D.I. 1. The Magistrate Judge held a Markman hearing for the asserted patents on

   November 18, 2020 and issued a Report and Recommendation on April 15, 2021.

   D.I. 141. Both BT and Fortinet filed objections, collectively disputing seven claim

   constructions. D.I. 142; D.I. 143.

         I review de novo the Magistrate Judge's conclusions. See St. Clair

   Intellectual Prop. Consultants, Inc. v. Matsushita Elec. Indus. Co., 691 F. Supp. 2d

   538, 541-42 (D. Del. 2010) ("Objections to the magistrate judge's conclusions
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 2 of 21 PageID #: 5483




   with regard to the legal issue of claim construction are reviewed de novo. "); Fed.

   R. Civ. P. 72(b )(3 ).

   I.     BACKGROUND

          The asserted patents cover systems and methods for monitoring computer

   networks to detect security threats. The #23 7 and #641 patents share a common

   written description. Claim 1 of the #23 7 patent recites

                   [a] method of operating a probe as part of a security
                 monitoring system for a computer network, comprising:
                       a) collecting status data from at least one
                   monitored component of said network;
                       b) analyzing status data to identify potentially
                   security related events represented in the status data,
                   wherein the analysis includes filtering followed by an
                   analysis of post-filtering residue, wherein the post-
                   filtering residue is data neither discarded nor selected
                   by filtering;
                       c) transmitting information about said identified
                   events to an analyst associated with said security
                   monitoring system;
                       d) receiving feedback at the probe based on
                   empirically derived information reflecting operation
                   of said security monitoring system; and
                       e) dynamically modifying an analysis capability of
                   said probe during operation thereof based on said
                   received feedback.

   Claim 1 of the #358 patent recites

                     [a] computer security system comprising:
                         a plurality of inter-communicating computers
                            including software agents together forming a
                            plurality of agent groups, each agent
                            corresponding with other agents in its
                                             2
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 3 of 21 PageID #: 5484




                        respective group but not with agents in other
                        groups via a message-exchange system
                        including the exchange of group specific tags;
                      means for maintaining and tracking groupwide
                        measures of agent status or behavior, and
                      means for comparing actual behavior patterns of
                        the measure for a given group with known
                        normal behavior patterns and determining that a
                        security threat does or may exist when the
                        actual behavior patterns diverge from normal
                        behavior patterns.

   Claim 1 of the #971 patent recites

                 [a] computer network management system
               compnsmg:
                 a communication network having a policy-based
                     manager means distributed across said network,
                 the distributed policy-based manager comprising a
                     plurality of distributed management agents
                     arranged in a hierarchy and being associated with
                     sub-networks of said network, each of said agents
                     includes means to register local network
                     components with itself, to identify and store one or
                     more roles associated with the component and to
                     obtain policies relevant to the stored roles of the
                     registered components,
                 wherein each of the policies are locally stored and
                     specify a subject role identifying the components
                     in the system which are expected to respond to a
                     policy and an action element specifying an action
                     to be carried out.

   Claim 1 of the #845 patent recites

                   [a] computer security system for use in a network
                environment comprising at least a group of user
                computers arranged to communicate over a network, the
                system comprising:
                                            3
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 4 of 21 PageID #: 5485




                   a warning message exchange system operable to allow
                      communications from the group of user computers
                      of warning messages relating to a piece or set of
                      suspect data identified by one or more of the group
                      of user computers as a possible security threat;
                   an identity generator operable to generate an identifier
                      of the piece or set of suspect data;
                   a message counting system operable to maintain a
                      count for every particular piece or set of suspect
                      data based on a number of warning messages
                      communicated over the network relating to each of
                      the piece or set of suspect data;
                   and a network security system operable to act in
                      respect of any particular piece or set of suspect
                      data when the count maintained therefor is
                      substantially equal to or greater than at least one
                      threshold value, wherein the threshold value is
                      greater than one.

   Claim 1 of the #641 patent recites

                 [a] system for operating a probe as part of a security
               monitoring system for a computer network, the system
               compnsmg:
                     a) a sensor coupled to collect status data from at
                 least one monitored component of the network;
                     b) a filtering subsystem coupled to analyze status
                 data to identify potentially security-related events
                 represented in the status data, wherein the analysis
                 includes filtering followed by an analysis of post-
                 filtering residue, wherein the post-filtering residue is
                 data neither discarded nor selected by filtering;
                     c) a communications system coupled to transmit
                 information about the identified events to an analyst
                 system associated with the security monitoring
                 system;
                     d) a receiver for receiving feedback at the probe
                 based on empirically-derived information reflecting
                 operation of the security monitoring system; and
                                            4
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 5 of 21 PageID #: 5486




                      e) a modification control system for dynamically
                   modifying an analysis capability of the probe during
                   operation thereof based on the received feedback.

   II.   LEGAL STANDARDS FOR CLAIM CONSTRUCTION

         "It is a bedrock principle of patent law that the claims of a patent define the

   invention to which the patentee is entitled the right to exclude." Phillips v. AWH

   Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en bane). "'[T]here is no magic

   formula or catechism for conducting claim construction.' Instead, the court is free

   to attach the appropriate weight to appropriate sources 'in light of the statutes and

   policies that inform patent law."' SoftView LLC v. Apple Inc., 2013 WL 4758195,

   at *1 (D. Del. Sept. 4, 2013) (quoting Phillips, 415 F.3d at 1324). It is necessary to

   construe claim terms whenever there is a fundamental dispute between parties

   about their meaning. 02 Micro Int'/ Ltd. v. Beyond Innovation Tech. Col., Ltd.,

   521 F.3d 1352, 1362 (Fed. Cir. 2008). Construing the claims of a patent is a

   question of law. Markman v. Westview Instruments, Inc., 52 F.3d 967, 977-78

   (Fed. Cir. 1995), aff'd, 517 U.S. 370, 388-90 (1996).

         Unless a patentee acts as its own lexicographer by setting forth a special

   definition or disavows the full scope of a claim term, the words in a claim are to be

   given their ordinary and accustomed meaning. Thorner v. Sony Comput. Ent. Am.

   LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012). "[T]he ordinary and customary

   meaning of a claim term is the meaning that the term would have to a person of
                                              5
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 6 of 21 PageID #: 5487




   ordinary skill in the art in question at the time of the invention, i.e., as of the

   effective filing date of the patent application." Phillips, 415 F.3d at 1313. An

   artisan of ordinary skill "is deemed to read the claim term not only in the context

   of the particular claim in which the disputed term appears, but in the context of the

   entire patent." Id. at 1313.

          "[T]he specification is always highly relevant to the claim construction

   analysis. Usually, it is dispositive; it is the single best guide to the meaning of a

   disputed term." Vttronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed.

   Cir. 1996). 1 A patent's prosecution history, although "less useful for claim

   construction purposes," is intrinsic evidence and can reveal "how the inventor

   understood the invention and whether the inventor limited the invention in the

   course of prosecution." Phillips, 415 F.3d at 1317. A disclaimer during patent

   prosecution will limit the plain and ordinary meaning of claim language when the




   1
     Section 112(b) of Title 35 provides that "[t]he specification shall conclude with
   one or more claims[.]" This language makes clear that the specification includes
   the claims asserted in the patent, and the Federal Circuit has so held. See
   Markman, 52 F.3d at 979 ("Claims must be read in view of the specification, of
   which they are part"). The Federal Circuit and other courts, however, have also
   used "specification" on occasion to refer to the written description of the patent as
   distinct from the claims. See, e.g., id. (''To ascertain the meaning of claims, we
   consider three sources: The claims, the specification, and the prosecution
   history."). To avoid confusion, I will refer to the portion of the specification that is
   not the claims or figures as "the written description."

                                               6
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 7 of 21 PageID #: 5488




   patentee made statements that "amount to a clear and unmistakable disclaimer

   limiting the meaning of the claim terms." Massachusetts Inst. of Tech. v. Shire

   Pharm., Inc., 839 F.3d 1111, 1119 (Fed. Cir. 2016); see also Aylus Networks, Inc.

   v. Apple Inc., 856 F.3d 1353, 1360 (Fed. Cir. 2017) (holding that the scope of

   claims can be limited by a patentee's statements during inter partes review (IPR)

   proceedings).

          The court may also consider extrinsic evidence, which "consists of all

   evidence external to the patent and prosecution history, including expert and

   inventor testimony, dictionaries, and learned treatises." Id. "Extrinsic evidence is

   to be used for the court's understanding of the patent, not for the purpose of

   varying or contradicting the terms of the claims." Markman, 52 F.3d at 981. "The

   construction that stays true to the claim language and most naturally aligns with the

   patent's description of the invention will be, in the end, the correct construction."

   Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250 (Fed. Cir.

   1998).

   ill.     DISPUTED TERMS FROM THE #237 AND #641 PATENTS
            A.    "status data" (#237 patent claims 1, 2, 6, 10, 14, 16, 18, 22-27, 31,
                  35, 41; #641 patent claims 1, 2, 6, 10, 14, 16)

            1. BT' s Construction: "data extracted from or generated about the traffic or
               system processing it that is informative as to the status of the network
               and its components"


                                               7
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 8 of 21 PageID #: 5489




         2. Fortinet's Initial Construction: "data extracted from or generated about
            the traffic or system processing the data that reflects the conditions of the
            network and its components at a given time"

         3. Fortinet's Current Construction: "data extracted from or generated about
            traffic or systems processing it that is informative as the conditions of
            data, the network and its components"

         4. Report and Recommendation's Construction: "data extracted from or
            generated about the traffic or system processing it that is informative as
            to the status of the network and its components"

         5. The Court's Construction: "data extracted from or generated about the
            traffic or system processing it that is informative as to the status of the
            network and its components"

         F ortinet faults the Report and Recommendation's construction for being

   "circular and ambiguous" because it "reus[es] without elucidating meaning for the

   term 'status."' D.I. 143 at 1. Fortinet argues that "instead of using ['status']

   tautologically," I should revise the "status of the network and its components"

   clause in the recommended construction to read "conditions of data, the network,

   and its components." D.I. 143 at 2. In other words, Fortinet asks me to delete the

   word "status" from the recommended construction in order to avoid reusing that

   word, but at the same time add (and thus reuse) the word "data" in the construction

   of the clause. F ortinet never presented this argument to the Magistrate Judge; but

   in any event, I do not believe that using "condition" in place of "status" would

   clarify the meaning of "status data" or assist the trier of fact. Accordingly, I will

   adopt the Magistrate Judge's recommendation for this term.

                                              8
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 9 of 21 PageID #: 5490




         B.    "dynamically" (#237 patent claims 1, 2, 6, 10, 14, 16, 18, 22-27, 31,
               35, 39, 41; #641 patent claims 1, 2, 6, 10, 14, 16)

         1. BT' s Construction: "during actual operation, rather than offline"

         2. Fortinet's Initial Construction: "during actual operation"

         3. F ortinet' s Current Construction: "during actual operation, rather than
            offline or in idle mode"

         4. Report and Recommendation Construction: "during actual operation,
            rather than offline"

         5. The Court's Construction: "during actual operation, rather than offline"

         Fortinet objects to the recommended construction on the grounds that the

   phrase "rather than offline" ambiguously suggests that "offline" is the inverse of

   "actual operation." D.I. 143 at 2. Fortinet is again asking me to adopt a

   construction that it has not previously argued for. Neither party has offered a

   meaning for "idle mode," a term not used in the patents. I will not consider a new

   construction that was not fully briefed in the record before me. Accordingly, I will

   adopt the Magistrate Judge's recommendation for this term.

         C.     "probe" (#237 patent claims 1, 6, 10, 14, 18, 22-26, 31, 25, 29; #641
                patent claims 1, 6, 10, 14)

         1. BT' s Construction: "a system that collects data from one or more
            network components to which it is attached, filters or otherwise analyzes
            the data that has been collected, transmits noteworthy information, and
            receives feedback in order to update its capabilities of analysis"

         2. Fortinet's Construction: "a discrete software or hardware component that
            performs an initial scan and analysis of traffic of at least one network
            component to which it is attached;"

                                             9
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 10 of 21 PageID #: 5491




               or alternatively, "a discrete component that collects data from one or
            more network components to which it is attached, filters or otherwise
            analyzes the data that had been collected, transmits noteworthy
            information, and receives feedback in order to update its capabilities of
            analysis"

         3. Report and Recommendation Construction: "a discrete component that
            collects data from one or more network components to which it is
            attached, filters or otherwise analyzes the data that has been collected,
            transmits noteworthy information, and receives feedback in order to
            update its capabilities of analysis"

         4. The Court's Construction: "a component that collects data from one or
            more network components to which it is attached, filters or otherwise
            analyzes the data that has been collected, transmits noteworthy
            information, and receives feedback in order to update its capabilities of
            analysis."

         BT faults the Report and Recommendation for using "discrete component"

   instead of "system" in the recommended construction. D .I. 141 at 19. The

   Magistrate Judge based this construction on her finding that "a 'probe' is a discrete

   component of a system, not itself a system." D .I. 141 at 21.

         I agree that a probe can be a system and therefore will not adopt the

   recommended construction. The patents' written description uses the terms

   "probe/sentry system" and "probe" to refer to the same portion of the invention. In

   figure 1, component 2000 is labeled as a "Probe/Sentry" and further characterized

   as a "data collection and filtering system." Figure 2 shows the subcomponents of

   component 2000. Figure 2 is described in the written description as showing "an

   exemplary embodiment of a probe/sentry system." #237 patent at 8:35-36.

                                            10
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 11 of 21 PageID #: 5492




   Elsewhere, the patents describe component 2000 as a "probe/sentry system." #23 7

   at 5:37. Additionally, the patents' abstract refers to the "probe and other systems."

   #23 7 patent abstract.

          The patents, however, do not define the term "system" and the parties have

   not proposed constructions of that term. In the absence of a clear construction as

   to what a "system" is, I believe construing "probe" to be a system would be at best

   unhelpful and at worst artificially narrow.

          I also find no support in the patents for defining a probe as being a "discrete

   component." The patents use the word "discrete" only to describe incident tickets,

   #237 patent at 3:38-43, and nothing in the patents suggests that "a probe" must

   have a discrete housing or that it cannot be distributed across multiple

    subcomponents. The fact that the patents refer to "a probe" in the singular does

   not imply that the probe is contained entirely within a single housing. Rather, it

   merely indicates that "a probe" is an identifiable element. The patents also

    indicate that the probe can be implemented "in software or hardware or a

    combination of software and hardware." #237 patent at 4:48-50. It is not self-

    evident what requiring a software element to be "discrete" means. Thus, I do not

   believe it is appropriate to limit the disputed term to a "discrete component."

          Instead of"system" or "discrete component," I believe the best word to use

    in the construction is "component," which covers both proposals. The patents
                                            11
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 12 of 21 PageID #: 5493




   indicate that a system can be a component. #237 at 2:34-35, 3 :4 (listing a

   "probe/sentry system" as a "component" in an exemplary implementation).

   Therefore, construing "a probe" as a "component" would allow, but not require, a

   probe to be a system.

         For these reasons, I decline to follow the Report and Recommendation and

   will sustain BT's objection. I will construe "a probe" as "a component that collects

   data from one or more network components to which it is attached, filters or

   otherwise analyzes the data that has been collected, transmits noteworthy

   information, and receives feedback in order to update its capabilities of analysis."

   IV.   DISPUTED TERM FROM THE #641 PATENT

         A.     "information received about an identified potentially security-
                related event occurring on the network wherein the potentially
                security-related event is identified by filtering followed by an
                analysis of post-filtering residue" (#641 patent claim 18)

         1. BT' s Construction: The words of the claim term, as written, without the
            additional language

         2. Fortinet's Construction: "information received from a probe about an
            identified potentially security-related event occurring on the network,
            wherein the potentially security-related event is identified at the probe by
            filtering status data followed by an analysis of post-filtering residue"

         3. Report and Recommendation's Construction: "information received from
            a probe about an identified potentially security-related event occurring on
            the network, wherein the potentially security-related event is identified at
            the probe by filtering status data followed by an analysis of poster-
            filtering residue"



                                             12
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 13 of 21 PageID #: 5494




         4. The Court's Construction: "information received from a probe about an
             identified potentially security-related event occurring on the network,
             wherein the potentially security-related event is identified at the probe by
             filtering status data followed by an analysis of poster-filtering residue"

         BT objects to the inclusion of "from a probe" and "at the probe" in the

   recommended construction. The Magistrate Judge found that BT's representations

   in the #641 patent's IPR proceeding were binding disclaimers. BT told the PTAB

   that claim 18 of the #641 patent "expressly contemplates transmission of

   information about identified events from the probe to the [secure operations

   center (SOC)] for a second level of analysis" and that the #641 patent claims in

   general "require an analysis of residue at the probe at the post-filtering stage, prior

   to transmission of information to the SOC." D.I. 89-5, Ex. Q at JA-0001534, JA-

   0001559 (emphasis in original). These statements were clear and unmistakable

   disclaimers. The Magistrate Judge found these and other similar representations to

   the PTAB "determinative" and I agree. D.I. 141 at 26.

         BT argues that the recommended construction improperly adds a new

   apparatus (i.e., a probe) into a method claim about "an entirely different apparatus

   (i.e., the SOC)." D.I. 142 at 3. But construing claim 18 to clarify the relationship

   between an SOC and a probe does not change the claim from being directed to a

   method of operating an SOC. The recommended claim construction simply

   recognizes, as BT itself explains, that "[t]he claim ... specifies the process by

                                              13
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 14 of 21 PageID #: 5495




   which the information was generated at the probe." D.I. 142 at 4 (emphasis

   added).

          Accordingly, I adopt the Magistrate Judge's recommendation and construe

   "information received about an identified potentially security-related event

   occurring on the network wherein the potentially security-related event is

   identified by filtering followed by an analysis of post-filtering residue" as

   ."information received from a probe about an identified potentially security-related

   event occurring on the network, wherein the potentially security-related event is

   identified at the probe by filtering status data followed by an analysis of poster-

   filtering residue."

   V.     DISPUTED TERMS FROM THE #845 PATENT
          A.    "suspect data" (#845 patent, claims 1, 3, 9, 19, 20, 21, 23)

          1. BT' s Construction: "data indicating a possible security threat"

          2. Fortinet's Construction: "data identified by one or more user computers,
             such computer(s) having concluded without aid from centralized analysis
             that the data indicates a possible security threat"

          3. Report and Recommendation's Construction: "data identified by one or
             more user computers, such computer(s) having concluded without aid
             from centralized analysis that the data indicates a possible security
             threat"

          4. The Court's Construction: "data identified as a possible security threat by
             one or more user computers without a centralized authority conducting
             any analysis to make that identification"



                                             14
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 15 of 21 PageID #: 5496




         BT faults the recommended construction because it excludes decision-

   making involving aid from centralized analysis. D.I. 142 at 5. The parties agree

   "suspect data" is identified by one or more computers and indicates "a possible

   security threat." D.I. 141 at 35. The parties also do not dispute that the claimed

   invention is a system where user computers, rather than a central computer, are

   responsible for identifying malicious data and potential security threats. See D.I.

   142 at 5; D.I. 146 at 4-5. The parties dispute, however, whether this arrangement

   allows for "aid from a centralized analysis."

         Fortinet argues that BT disclaimed the aid of a central authority in

   identifying suspect data during the IPR proceedings and during prosecution.

   During the IPR, BT stated:

                The #845 Patent has two different embodiments for
                accomplishing [decentralized detection and action], one
                in which user computers detect suspect data and send a
                warning message to a group server for broadcast to all
                users within the group, and one in which each peer can
                detect suspect data and broadcast the detection of suspect
                data to all other peers. In both instances user computers
                identify "suspect" data and generate a unique signature,
                such as a hash, to identify it.

                [T]he time from discovering a new virus to delivering its
                signature to protected machines took too long because an
                administrative authority was required to recognize the
                problem, identify the virus's signature, update the anti-
                virus database, and distribute the updated database. By
                the time this happened, it was often already too late.

                                            15
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 16 of 21 PageID #: 5497




   D.I. 91-1, Ex. BB at JA-0002288, Ex. BB at JA-0002300 (internal citation

   omitted). And during prosecution the applicant stated that

               one characteristic of Applicant's claimed invention relates
               to the fact that it does not require a centralized analysis
               step. This arrangement advantageously speeds up the
               broadcast of warning messages between distributed user
               computers, one or more of which has itself identified the
               suspect data.

                [I]t is precisely to avoid the requirement for such
                centralized detection of problems that Applicant has
                proposed and claimed a system where the user computers
                (of a given group) detect suspicious data and then
                exchange warning messages with each other on a
                distributed basis.

   D.I. 88-4, Ex. H at JA-0000459-60 (emphasis in original).

          Considering these statements in context, I believe the more natural reading

   of BT' s statements is that the analysis to identify suspicious data happens

    independently at the user computer without assistance from a central authority.

   But BT's statements, which Fortinet and the Report and Recommendation rely on,

    do not unmistakably preclude the user computers from receiving information from

    a central authority beforehand. A self-contained analysis must take place at the

   user computer, but this analysis can make use of information (for example

   information about potential threats or known threat signatures) previously provided

    by a central authority so long as the user computer does not need to communicate

   with the central authority when actually conducting the analysis itself.
                                            16
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 17 of 21 PageID #: 5498




   Accordingly, I agree with BT's objection and find the recommended construction

   unduly narrow.

         But I also find that "aid from a centralized analysis" does not accurately

   capture the relationship between the user computer and the central authority.

   "Aid" implies that the central authority assists with the actual analysis. If the user

   computer relies on aid from the central authority in conducting the analysis, then

   detecting suspicious data would require centralized analysis-which is inconsistent

   with the claimed invention.

         Accordingly, to credit BT's objections without omitting the important role of

   the user computers in the invention, I will construe "suspect data" to mean "data

   identified as a possible security threat by one or more user computers without a

   centralized authority conducting any analysis to make that identification."

         B.     "act in respect of any particular piece or set of suspect data when
                the count maintained therefor is substantially equal to or greater
                than at least one threshold value" (#845 patent claims 1, 19)

          I. BT' s Construction: The words of the claim term, as written, without the
             additional word "only"

         2. F ortinet' s Construction: "act in respect of any particular piece or set of
            suspect data only when the count maintained therefor is substantially
            equal to or greater than at least one threshold value"

         3. Report and Recommendation's Construction: "act in respect of any
            particular piece or set of suspect data only when the count maintained
            therefor is substantially equal to or greater than at least one threshold
            value"

                                             17
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 18 of 21 PageID #: 5499




         4. The Court's Construction: "act in respect of any particular piece or set of
            suspect data only when the count maintained therefor is substantially
            equal to or greater than at least one threshold value"

         BT objects to the inclusion of"only" in the Magistrate Judge's

   recommended claim construction. D.I. 142 at D.I. 7. Fortinet responds that BT

   disclaimed the full scope of the term during prosecution as explained in the Report

   and Recommendation. D.I. 146 at 7.

         To distinguish the #845 patent's claims 1 and 9 from the prior art, BT told

   the examiner that

                [i]nstead of acting ... immediately upon detection of a
                potential threat, no action is taken in the invention of
                claims 1 and 19 until a pre-specified number of sightings
                of the data item is recorded. Specifically, a count is
                taken of the number of times the data item is through to
                be malicious, and action is taken only when the number
                exceeds a threshold value.

   D.I. 88-4, Ex. H at JA-0000394 ( emphasis in original). BT argues that this

   statement refers only to the claimed action, and that it does not mean other actions

   cannot happen. But this is not what the prosecution history statement says: it

   clearly states "no action" is taken until the threshold is reached. And BT has not

   identified any particular action that would not be covered by the quoted statement.

   This is a clear and unmistakable disclaimer.

         BT argues that the disputed term appears in "comprising" claims, and

   therefore allows for unrecited actions. D.I. 142 at 7. But "comprising" language
                                            18
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 19 of 21 PageID #: 5500




   does not allow a patentee to bypass a disclaimer during prosecution. Bd. of

   Regents of the Univ. of Texas Sys. v. BENQ Am. Corp., 533 F.3d 1362, 1373 (Fed.

   Cir. 2008) (holding that plaintiff could not "rely on the word 'comprising' to

   broaden the scope of a claim phrase that was limited during prosecution so as to

   gain allowance of the patent."); see also Spectrum Int'!, Inc. v. Sterilite Corp., 164

   F.3d 1372, 1380 (Fed. Cir. 1998) ("'Comprising' is not a weasel word with which

   to abrogate claim limitations").

         Accordingly, I will adopt the Magistrate Judge's recommendation and

   construe "act in respect of any particular piece or set of suspect data when the

   count maintained therefor is substantially equal to or greater than at least one

   threshold value" as "act in respect of any particular piece or set of suspect data_

   only when the count maintained therefor is substantially equal to or greater than at

   least one threshold value."

   VI.   DISPUTED TERM FROM THE #358 PATENT

         A.     "a message-exchange system including the exchange of group
                specific tags" (#358 patent claim 26, 50)

          1. BT' s Construction: "a system that facilitates agent communications,
             including the communication of group specific tags"

         2. Fortinet's Construction: "a system for hindering the spread of attacks to
            agents in other groups using group-specific tags"

         3. Report and Recommendation's Construction: "a system for hindering the
            spread of attacks to agents in other groups using group-specific tags"

                                             19
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 20 of 21 PageID #: 5501




         4. The Court's Construction: "a system for hindering the spread of attacks
            to agents in other groups using group-specific tags"

         BT argues that the Report and Recommendation's construction of the

   disputed term "is premised on a flawed reading of the prosecution history." D .I.

   142 at 8. I disagree, and for the reasons articulated by the Magistrate Judge, I will

   adopt her construction of the term.

                                          ****
         Now therefore, at Wilmington on this Fifth day of August in 2021, it is

   HEREBY ORDERED that:

         1.     Plaintiffs' Objections to the April 15, 2021 Report and

   Recommendations Concerning Claim Construction (D.I. 142) are OVERRULED-

   IN-PART and SUSTAINED-IN-PART;

         2.     Defendant Fortinet, Inc.'s Objections to April 15, 2021 Report and

   Recommendation Regarding Claim Construction (D.1. 143) are OVERRULED;

         3.     The April 15, 2021 Report and Recommendation (D.I. 141) is

   ADOPTED-IN-PART and REJECTED-IN-PART; and




                                            20
Case 1:18-cv-01018-CFC-MPT Document 155 Filed 08/05/21 Page 21 of 21 PageID #: 5502




         4.     The parties shall submit for the Court's signature no later than August

   23, 2021 a claim construction order consistent with this Memorandum Order, the

   Magistrate Judge's claim constructions that were not objected to, and the claim

   constructions previously agreed to by the parties.



                                                                       C       JUDGE




                                            21
